Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding 112b rejection of claim 5:

    PNG
    media_image1.png
    74
    793
    media_image1.png
    Greyscale

	The examiner appreciates the applicant removing the term “sufficiently” in claim 5, but this amendment still does not remove the ambiguity in the claim i.e. reduce the light intensity to a “low value” is still vague since it is not clear what a “low value” is. Accordingly, the 112b rejection is maintained.
Applicants’ remarks regarding claims 1 and 3:

    PNG
    media_image2.png
    141
    794
    media_image2.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. According to paragraph 41 of Yamanaka, “At the same time, the bias control circuit 7a is configured such that the phase difference between the XI modulation and the XQ modulation…output from each of the child modulators…and the XI modulation passing through the parent modulator…is changed so that the phase difference…is 180 degrees”. Hence, Yamanaka teaches the amended limitations of the claims.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 and its respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims state “at the same time as the phase difference between the continuous light passing through one path of the child Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees” and the applicant provides support for this amendment in paragraphs 28-33 of the specifications. As per these paragraphs, there is no support found for these limitations i.e. neither of the paragraphs 28-33 state that the phase difference setting of the parent modulator happens at the same time as the phase difference setting of the child modulator.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states, “reduce the light intensity of the transmission light signal to a low value”. This part of the limitation is vague and confusing to the examiner. It is not at all clear what is the metes and bounds of a “low value” and if it comprises a value of greater than equal to zero.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP2016149685).
Regarding claim 1, Yamanaka teaches an optical transceiver (Fig. 1, transceiver 1) comprising: an optical transmitter comprising: a quadrature modulator (Fig. 2, quadrature modulator 14 within modulator 5 of Fig. 1) that optically modulates continuous light outputted from a light source by a transmission electric signal (paragraph [22], The DP-QPSK modulator 5 and the modulator drive unit 7 constitute an optical transmission unit that converts a transmission side electric signal ST including a data signal input from a host device or the like to be transmitted outside…), the quadrature modulator comprising a parent Mach-Zehnder modulator (Fig. 2, parent modulator 44) provided with a child Mach-Zehnder modulator (Fig. 2, child modulator 41/42) and a phase modulation unit (Fig. 2, electrodes 61 a/b, 62a/b) in each of a pair of paths obtained by branching the continuous light outputted from the light source (Fig. 2, branched from wg2), multiplexing outputs of the pair of paths and outputting a transmission light signal (Fig. 2, multiplexed output at wg6), and a transmission electric circuit that applies the transmission electric signal corresponding to an input electric signal from an outside of the optical transmitter to the quadrature modulator (Fig. 2, drive signal generation unit 7b); a control circuit that applies a bias voltage to the quadrature modulator (Fig. 2, bias controller 7a); and 23Docket No. 22120.47an optical receiver that causes the continuous light from the light source to interfere with a received light signal from the outside, converts the signal to an electric signal and outputs the electric signal to the outside as an output electric signal (paragraph [22], the optical receiving unit 9 converts the received light from the outside into a receiving side electric signal SR by interfering with the locally oscillating light supplied from the light source 3…the electric signal SR is output to the host device), wherein when blocking the transmission light signal, the transmission electric circuit stops the transmission electric signals and the control circuit adjusts the bias voltage so that a phase difference between the continuous light passing through one path of the child Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [45], when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero) and the control the control circuit adjusts the bias voltage so that a phase difference between the continuous light passing through one path of the parent Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [41], the TX_disable function is activated, the drive signal generation circuit 7b stops the differential voltage signal by setting the amplitude of the differential voltage signal to zero. At the same time, the bias control circuit 7a has a phase difference between the XI modulation signal and the XQ modulation signal output by 41 and 42 becoming zero…The bias voltage applied to the child modulators 41 and 42 and the parent modulator 44 is changed so the phase difference from the XQ modulated signal is 180 degrees) at the same time as the phase difference between the continuous light passing through one path of the child Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [41], At the same time, the bias control circuit 7a is configured such that the phase difference between the XI modulation and the XQ modulation…output from each of the child modulators…and the XI modulation passing through the parent modulator…is changed so that the phase difference…is 180 degrees).
Although Yamanaka doesn’t explicitly show that the child modulators are also controlled to have a phase difference of 180 degrees, paragraph 45 states “when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero” i.e. given that the output light from the child modulators 41 and 42 that is input to the pair of optical wave guides 44a and 44b respectively, of the parent modulator 44 is zero, the optical power of the output light as well as the optical power of the inverted light of the parent modulator 44 are also zero. The “inverted light” as taught by Yamanaka is the light that has been multiplexed such that the phase difference is 180 degrees in which case “the optical output of the parent modulator 44 is also zero”. Therefore, one of ordinary skill in the art would have found it obvious to configure the phase difference between the continuous light that travels through one path and the continuous light that travels through the other part to be 180 degrees in order to block the transmission light.
Regarding claim 2, Yamanaka teaches the optical transceiver according to claim 1, wherein when blocking the transmission light signal, the control circuit controls the bias voltage so that light intensity detected by a 24Docket No. 22120.47light-receiving device that receives part of the transmission light signal becomes minimum (Fig. 2, receiving device 11; paragraph [17], the power of the transmitted light output from the parent modulator can be sufficiently reduced to the minimum).  
Regarding claim 3, Yamanaka teaches a method for controlling an optical transceiver (Fig. 1, transceiver 1) comprising: an optical transmitter in which a quadrature modulator (Fig. 2, quadrature modulator 14 within modulator 5 of Fig. 1) outputs a transmission light signal (paragraph [22], The DP-QPSK modulator 5 and the modulator drive unit 7 constitute an optical transmission unit that converts a transmission side electric signal ST including a data signal input from a host device or the like to be transmitted outside…), the quadrature modulator being provided with a parent Mach-Zehnder modulator (Fig. 2, parent modulator 44) constructed such that a child Mach-Zehnder modulator is nested in each of a pair of paths (Fig. 2, child modulator 41/42) obtained by branching the continuous light outputted from a light source (Fig. 2, branched from wg2); a control circuit that applies a bias voltage to the quadrature modulator (Fig. 2, bias controller 7a); and an optical receiver that causes the continuous light from the light source to interfere with a received light signal from an outside of the transceiver (paragraph [22], the optical receiving unit 9 converts the received light from the outside into a receiving side electric signal SR by interfering with the locally oscillating light supplied from the light source 3…the electric signal SR is output to the host device), wherein when blocking the transmission light signal, the control circuit stops a transmission electric signal (Fig. 2, from drive signal generation unit 7b), and adjusts the 25Docket No. 22120.47bias voltage so that a phase difference between the continuous light passing through one path of the child Mach-Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [45], when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero), and a phase difference between the continuous light passing through one path of the parent Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [41], the TX_disable function is activated, the drive signal generation circuit 7b stops the differential voltage signal by setting the amplitude of the differential voltage signal to zero. At the same time, the bias control circuit 7a has a phase difference between the XI modulation signal and the XQ modulation signal output by 41 and 42 becoming zero…The bias voltage applied to the child modulators 41 and 42 and the parent modulator 44 is changed so the phase difference from the XQ modulated signal is 180 degrees) at the same time as the phase difference between the continuous light passing through one path of the child Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [41], At the same time, the bias control circuit 7a is configured such that the phase difference between the XI modulation and the XQ modulation…output from each of the child modulators…and the XI modulation passing through the parent modulator…is changed so that the phase difference…is 180 degrees).
Although Yamanaka doesn’t explicitly show that the child modulators are also controlled to have a phase difference of 180 degrees, paragraph 45 states “when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero” i.e. given that the output light from the child modulators 41 and 42 that is input to the pair of optical wave guides 44a and 44b respectively, of the parent modulator 44 is zero, the optical power of the output light as well as the optical power of the inverted light of the parent modulator 44 are also zero. The “inverted light” as taught by Yamanaka is the light that has been multiplexed such that the phase difference is 180 degrees in which case “the optical output of the parent modulator 44 is also zero”. Therefore, one of ordinary skill in the art would have found it obvious to configure the phase difference between the continuous light that travels through one path and the continuous light that travels through the other part to be 180 degrees in order to block the transmission light.  
Regarding claim 4, Yamanaka teaches the method for controlling an optical transceiver according to claim 3, wherein when blocking the transmission light signal, the control circuit controls the bias voltage so that light intensity of a light signal obtained by branching part of the transmission light signal becomes minimum (Fig. 2, receiving device 11; paragraph [17], the power of the transmitted light output from the parent modulator can be sufficiently reduced to the minimum).  

Regarding claim 5, Yamanaka teaches the method for controlling an optical transceiver according to claim 4, wherein control over the parent Mach-Zehnder modulator and control over the child Mach-Zehnder modulator are 26Docket No. 22120.47alternately repeated to reduce the light intensity of the transmission light signal to a sufficiently low value (paragraph [45], lines 17-18, The TX_Disable function…attenuates the optical power to a certain value or less i.e. to a sufficiently low value). 
Although Yamanaka doesn’t explicitly teach alternately repeating control in order to reduce to the intensity, Yamanaka teaches reducing the light intensity to a sufficiently low value. It would have been obvious to try as a matter of design choice by one of ordinary skill in the art before the effective filing date of the invention to perform such repetition in order to yield the predictable results of reducing the intensity of the transmission light signal.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637